DETAILED ACTION
              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 31 are pending in this application.

Double Patenting

Claims 1, 12 and 31 of the instant application are rejected on the grounds of nonstatutory double patenting as being patentably indistinct over claims 1, 12, 16 and 25 of U.S. Patent No. 10624418 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because they both pertain to footwear having soles that include flexion grooves, and welt slits solely in the ball region of the foot.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Election/Restrictions

Applicant's election without traverse of Group 1 and the species of Figure 1-7 which reads on claims 1-15 and 31 in the reply filed on 4/19/22 is acknowledged.  

Claims 16-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species.


CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Burke US 20030033730 A1 (herein after Burke) in view of McDowell 2017 0119102 (herein after McDowell).
          
Regarding claim 1, Burke discloses a shoe (as seen in annotated Figures 1 and 7) comprising: a sole (as seen in annotated Figures 1 and 7) comprising a sole bottom surface (as seen in annotated Figures 1 and 7), a sole lateral side surface (as seen in annotated Figures 1 and 7), a sole medial side surface (as seen in annotated Figures 1 and 7), a sole heel end surface (as seen in annotated Figures 1 and 7), and a sole toe end surface (as seen in annotated Figures 1 and 7), the sole bottom surface (as seen in annotated Figures 1 and 7) extending transversely from the sole lateral side surface to the sole medial side surface (as seen in annotated Figures 1 and 7), the sole lateral side surface and the sole medial side surface extending upwardly from the sole bottom surface (as seen in annotated Figures 1 and 7), the sole extending longitudinally from the sole heel end surface to the sole toe end surface (as seen in annotated Figures 1 and 7), the sole including a sole heel region (as seen in annotated Figures 1 and 7), a sole midfoot region (as seen in annotated Figures 1 and 7), a sole metatarsal region (as seen in annotated Figures 1 and 7), a sole ball region (as seen in annotated Figures 1 and 7), and a sole toe region (as seen in annotated Figures 1 and 7), the sole heel region extending longitudinally from the sole heel end surface to the sole midfoot region (as seen in annotated Figures 1 and 7), the sole midfoot region extending longitudinally from the sole heel region to the sole metatarsal region (as seen in annotated Figures 1 and 7), the sole metatarsal region extending from the sole midfoot region to the sole ball region (as seen in annotated Figures 1 and 7), the sole ball region extending longitudinally from the sole metatarsal region to the sole toe region (as seen in annotated Figures 1 and 7), and the sole toe region extending longitudinally from the sole ball region to the sole toe end surface (as seen in annotated Figures 1 and 7), the sole ball region including a sole medial ball region and a sole lateral ball region (as seen in annotated Figures 1 and 7); an upper operatively secured to the sole (as seen in annotated Figures 1 and 7), the upper comprising an upper heel region (as seen in annotated Figures 1 and 7), an upper lateral midfoot region (as seen in annotated Figures 1 and 7), an upper medial midfoot region (as seen in annotated Figures 1 and 7), an upper metatarsal region (as seen in annotated Figures 1 and 7), an upper lateral ball region (as seen in annotated Figures 1 and 7), an upper medial ball region (as seen in annotated Figures 1 and 7), and an upper toe region (as seen in annotated Figures 1 and 7), the upper metatarsal region including an upper lateral metatarsal region (as seen in annotated Figures 1 and 7) and an upper medial metatarsal region (as seen in annotated Figures 1 and 7), the upper having an upper lateral side region (as seen in annotated Figures 1 and 7) and an upper medial side region (as seen in annotated Figures 1 and 7), the upper lateral side region including the upper lateral midfoot region (as seen in annotated Figures 1 and 7), the upper lateral metatarsal region and the upper lateral ball region (as seen in annotated Figures 1 and 7), the upper medial side region including the upper medial midfoot region (as seen in annotated Figures 1 and 7), the upper -2-U.S. Patent Appl. No. 16/819,776Dated February 28, 2022 Attorney Docket No: 56503-194451medial metatarsal region and the upper medial ball region (as seen in annotated Figures 1 and 7); the sole including a first plurality of flex grooves in the sole bottom surface (paragraph 0038, as seen in annotated Figures 1 and 7), the first plurality of flex grooves extending transversely from the sole medial side surface toward the sole lateral side surface (as seen in annotated Figures 1 and 7).

    PNG
    media_image1.png
    601
    800
    media_image1.png
    Greyscale









    PNG
    media_image2.png
    701
    798
    media_image2.png
    Greyscale


However, Burke is silent to a welt; the sole and the upper collectively defining a seam, the seam having a seam lateral midfoot region, a seam lateral metatarsal region, a seam lateral ball region, a seam toe region, a seam medial ball region, a seam medial metatarsal region, and a seam medial midfoot region, the seam lateral midfoot region extending from the sole heel region to the seam lateral metatarsal region, the seam lateral metatarsal region extending from the seam midfoot region to the seam lateral ball region, the seam lateral ball region extending from the seam lateral metatarsal region to the a seam toe region, the seam toe region extending from the seam lateral ball region to the seam medial ball region, the seam medial ball region extending from the seam toe region to the seam medial metatarsal region, the seam medial metatarsal region extending from the seam medial ball region to the seam medial midfoot region, and the seam medial midfoot region extending from the seam medial metatarsal region to the sole heel region;  the welt comprising at least one piece separate from the sole and separate from the upper, the welt being secured to at least one of the sole and the upper; the welt including a first plurality of welt slits, at least some of the welt slits of the first plurality of welt slits being adjacent at least some of the flex grooves of the first plurality of flex grooves.  

McDowell discloses a welt (as seen in annotated Figure 3); the sole (as seen in annotated Figure 3) and the (as seen in annotated Figure 3) upper collectively defining a seam (as seen in annotated Figure 3), the seam having a seam lateral midfoot region (as seen in annotated Figure 3), a seam lateral metatarsal region (as seen in annotated Figure 3), a seam lateral ball region (as seen in annotated Figure 3), a seam toe region (as seen in annotated Figure 3), a seam medial ball region (as seen in annotated Figure 3), a seam medial metatarsal region (as seen in annotated Figure 3), and a seam medial midfoot region (as seen in annotated Figure 3), the seam lateral midfoot region extending from the sole heel region to the seam lateral metatarsal region (as seen in annotated Figure 3), the seam lateral metatarsal region extending from the seam midfoot region to the seam lateral ball region (as seen in annotated Figure 3), the seam lateral ball region extending from the seam lateral metatarsal region to the a seam toe region (as seen in annotated Figure 3), the seam toe region extending from the seam lateral ball region to the seam medial ball region (as seen in annotated Figure 3), the seam medial ball region extending from the seam toe region to the seam medial metatarsal region (as seen in annotated Figure 3), the seam medial metatarsal region extending from the seam medial ball region to the seam medial midfoot region (as seen in annotated Figure 3), and the seam medial midfoot region extending from the seam medial metatarsal region to the sole heel region (as seen in annotated Figure 3);  the welt comprising at least one piece separate from the sole and separate from the upper (as seen in annotated Figure 3), the welt being secured to at least one of the sole and the upper (as seen in annotated Figure 3); the welt including a first plurality of welt slits (as seen in annotated Figure 3), at least some of the welt slits of the first plurality of welt slits being adjacent at least some of the flex grooves of the first plurality of flex grooves (as seen in annotated Figure 3).  


    PNG
    media_image3.png
    747
    828
    media_image3.png
    Greyscale


Burke is analogous art to the claimed invention as it relates to footwear with improved flexion capabilities.  McDowell is analogous art to the claimed invention in that it provides a plurality of welt slits and flex grooves for improved flexibility of the sole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole of footwear of Burke, including a plurality of flex grooves and welt slits, as taught by McDowell in order to form a footwear sole that has increased flexibility.  The modification of sole would be a simple modification to obtain predictable results. An increased number of welt slits and flex grooves in the metatarsal ball region of the sole would provide improved flexibility of the sole, reduce injury and strain to wearers foot and provide a more comfortable shoe that adapts easier to the natural gate of the wearer.
Regarding claim 2, the modified shoe of the combined references discloses wherein each of at least some of the slits of the -3-U.S. Patent Appl. No. 16/819,776first plurality of welt slits (as seen in annotated Figures 1 and 7 of Burke) is aligned with a corresponding one of the flex grooves of the first plurality of flex grooves (as seen in annotated Figures 1 and 7 of Burke).  

[AltContent: textbox (Flex grooves)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Welt slits)]
    PNG
    media_image4.png
    471
    431
    media_image4.png
    Greyscale

Regarding claim 3, the modified shoe of the combined references discloses wherein the sole further includes a second plurality of flex grooves in the sole bottom surface (paragraph 0038, as seen in annotated Figures 1 and 7 of Burke) and the welt further includes a second plurality of welt slits (as seen in annotated Figures 1 and 7 of Burke), the second plurality of flex grooves extending transversely from the sole lateral side surface toward the sole medial side surface (as seen in annotated Figures 1 and 7 of Burke), at least some of the slits of the second plurality of welt slits being adjacent at least some of the flex grooves of the second plurality of flex grooves (as seen in annotated Figures 1 and 7 of Burke).  

[AltContent: textbox (The slits of the third plurality of welt slits being adjacent at least some of the flex grooves of the third plurality of flex grooves.)][AltContent: textbox (The slits of the first plurality of welt slits being adjacent at least some of the flex grooves of the first plurality of flex grooves.)][AltContent: textbox (The slits of the second plurality of welt slits being adjacent at least some of the flex grooves of the second plurality of flex grooves.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    471
    431
    media_image4.png
    Greyscale






It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a first, second and third set of flex grooves and welt slits such as first in the sole structure, since it has been held that mere duplication of parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. An increased number of welt slits and flex grooves located in the metatarsal ball region would provide improved flexibility of the sole, reduce injury to wearer and provide a more comfortable shoe that adapts to the natural gate of the wearer. 

Regarding claim 4, the modified shoe of the combined references discloses wherein at least some of flex grooves (as seen in annotated Figures 1 and 7 of Burke) of the first plurality of flex grooves (as seen in annotated Figures 1 and 7 of Burke) are in the sole medial ball region (as seen in annotated Figures 1 and 7 of Burke) and at least some of the flex grooves of the second plurality of flex grooves are in the sole lateral ball region (as seen in annotated Figures 1 and 7 of Burke).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a first, second and third set of flex grooves and welt slits such as first in the sole structure, since it has been held that mere duplication of parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. An increased number of welt slits and flex grooves located in the metatarsal ball region would provide improved flexibility of the sole, reduce injury to wearer and provide a more comfortable shoe that adapts to the natural gate of the wearer. 

Regarding claim 5, the modified shoe of the combined references discloses wherein the sole (as seen in annotated Figures 1 and 7 of Burke) further includes a third plurality of flex grooves in the sole bottom surface (as seen in annotated Figures 1 and 7 of Burke), the third plurality of flex grooves extending transversely between the sole lateral side surface and the sole medial side surface (as seen in annotated Figures 1 and 7 of Burke), each of the flex grooves of the third plurality of flex grooves (as seen in annotated Figures 1 and 7 of Burke) being transversely spaced from the sole medial side surface and transversely spaced from the sole lateral side surface (as seen in annotated Figures 1 and 7 of Burke).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a first, second and third set of flex grooves and welt slits such as first in the sole structure, since it has been held that mere duplication of parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. An increased number of welt slits and flex grooves located in the metatarsal ball region would provide improved flexibility of the sole, reduce injury to wearer and provide a more comfortable shoe that adapts to the natural gate of the wearer. 

Regarding claim 6, the modified shoe of the combined references discloses wherein each flex groove of the first plurality of flex grooves is aligned with and transversely spaced from a corresponding flex groove of the second plurality of flex grooves (as seen in annotated Figures 1 and 7 of Burke).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a first, second and third set of flex grooves and welt slits such as first in the sole structure, since it has been held that mere duplication of parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. An increased number of welt slits and flex grooves located in the metatarsal ball region would provide improved flexibility of the sole, reduce injury to wearer and provide a more comfortable shoe that adapts to the natural gate of the wearer. 

Regarding claim 7, the modified shoe of the combined references discloses wherein one of the flex grooves of the first plurality of flex grooves (as seen in annotated Figures 1 and 7 of Burke) and one of the flex grooves of the second plurality of flex grooves is longitudinally between each adjacent pair of the third plurality of flex grooves (as seen in annotated Figures 1 and 7 of Burke).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a first, second and third set of flex grooves and welt slits such as first in the sole structure, since it has been held that mere duplication of parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. An increased number of welt slits and flex grooves located in the metatarsal ball region would provide improved flexibility of the sole, reduce injury to wearer and provide a more comfortable shoe that adapts to the natural gate of the wearer. 

Regarding claim 8, the modified shoe of the combined references discloses wherein the sole further includes a longitudinal flex groove in the sole bottom surface (as seen in annotated Figure 6 of McDowell), the longitudinal flex groove extending longitudinally between the sole heel end surface and the sole toe end surface (as seen in annotated Figure 6 of McDowell).  





[AltContent: textbox (Flex grove)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A longitudinal flex groove in the sole bottom surface.)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second flex groove)][AltContent: arrow][AltContent: textbox (Third flex groove)][AltContent: textbox (First flex groove)]
    PNG
    media_image5.png
    334
    633
    media_image5.png
    Greyscale


Regarding claim 9, the modified shoe of the combined references discloses wherein each flex groove of the first plurality of flex grooves (as seen in annotated Figure 6 of McDowell) is transversely spaced from the longitudinal flex groove (as seen in annotated Figure 6 of McDowell), and wherein each flex groove of the second plurality of sole flex grooves (as seen in annotated Figure 6 of McDowell) is transversely spaced from the longitudinal flex groove (as seen in annotated Figure 6 of McDowell).  

Regarding claim 10, the modified shoe of the combined references discloses wherein the longitudinal flex groove (as seen in annotated Figure 6 of McDowell) intersects each flex groove of the third plurality of flex grooves (as seen in annotated Figure 6 of McDowell).  

Regarding claim 11, the modified shoe of the combined references discloses wherein the welt constitutes a single (as seen in annotated Figure 3 of McDowell), one-piece member (as seen in annotated Figure 3 of McDowell).  

Regarding claim 12, Burke discloses shoe (as seen in annotated Figures 1 and 7) comprising: a sole (as seen in annotated Figures 1 and 7) comprising a sole bottom surface (as seen in annotated Figures 1 and 7), a sole lateral side surface (as seen in annotated Figures 1 and 7), a sole medial side surface (as seen in annotated Figures 1 and 7), a sole heel end surface (as seen in annotated Figures 1 and 7), and a sole toe end surface (as seen in annotated Figures 1 and 7), the sole bottom surface extending transversely from the sole lateral side surface to the sole medial side surface (as seen in annotated Figures 1 and 7), the sole lateral side surface and the sole medial side surface extending upwardly from the sole bottom surface (as seen in annotated Figures 1 and 7), the sole extending longitudinally from the sole heel end surface to the sole toe end surface (as seen in annotated Figures 1 and 7), the sole including a sole heel region (as seen in annotated Figures 1 and 7), a sole midfoot region (as seen in annotated Figures 1 and 7), a sole metatarsal region (as seen in annotated Figures 1 and 7), a sole ball region (as seen in annotated Figures 1 and 7), and a sole toe region (as seen in annotated Figures 1 and 7), the sole heel region extending longitudinally from the sole heel end surface to the sole midfoot region (as seen in annotated Figures 1 and 7), the sole midfoot region extending longitudinally from the sole heel region to the sole metatarsal region (as seen in annotated Figures 1 and 7), the sole metatarsal region extending from the sole midfoot region to  the sole ball region (as seen in annotated Figures 1 and 7), the sole ball region extending longitudinally from the sole metatarsal region to the sole toe region (as seen in annotated Figures 1 and 7), and the sole toe region extending longitudinally from the sole ball region to the sole toe end surface (as seen in annotated Figures 1 and 7), the sole ball region including a sole medial ball region and a sole lateral ball region (as seen in annotated Figures 1 and 7); an upper operatively secured to the sole (as seen in annotated Figures 1 and 7), the upper comprising an upper lateral midfoot region (as seen in annotated Figures 1 and 7), an upper medial midfoot region (as seen in annotated Figures 1 and 7), an upper metatarsal region (as seen in annotated Figures 1 and 7), an upper lateral ball region (as seen in annotated Figures 1 and 7), an upper medial ball region (as seen in annotated Figures 1 and 7), and an upper toe region (as seen in annotated Figures 1 and 7), the upper metatarsal region including an upper lateral metatarsal region and an upper medial metatarsal region (as seen in annotated Figures 1 and 7), the upper having an upper lateral side region and an upper medial side region (as seen in annotated Figures 1 and 7), the upper lateral side region including the upper lateral midfoot region (as seen in annotated Figures 1 and 7), the upper lateral metatarsal region and the upper lateral ball region (as seen in annotated Figures 1 and 7), the upper medial side region including the upper medial midfoot region (as seen in annotated Figures 1 and 7), the upper medial metatarsal region and the upper medial ball region (as seen in annotated Figures 1 and 7).

Burke is silent to a welt; the sole and the upper collectively defining a seam, the seam having a seam lateral midfoot region, a seam lateral metatarsal region, a seam lateral ball region, a seam toe region, a seam medial ball region, a seam medial metatarsal region, and a seam medial midfoot region, the seam lateral midfoot region extending from the sole heel region to the seam lateral metatarsal region, the seam lateral metatarsal region extending from the seam midfoot region to the seam lateral ball region, the seam lateral ball region extending from the seam lateral metatarsal region to the a seam toe region, the seam toe region extending from the seam lateral ball region to the seam medial ball region, the seam medial ball region extending from the seam toe region to the seam medial metatarsal region, the seam medial metatarsal region extending from the seam medial ball region -6-U.S. Patent Appl. No. 16/819,776Response to Restriction RequirementDated February 28, 2022 Attorney Docket No: 56503-194451to the seam medial midfoot region, and the seam medial midfoot region extending from the seam medial metatarsal region to the sole heel region; the welt having a welt heel region, a welt lateral midfoot region, a welt lateral metatarsal region, a welt lateral ball region, a welt toe region, a welt medial ball region, a welt medial metatarsal region, and a welt medial midfoot region, the welt heel region extending from the welt medial midfoot region to the welt lateral midfoot region, the welt lateral midfoot region extending from the welt heel region to the welt lateral metatarsal region, the welt lateral metatarsal region extending from the welt lateral midfoot region to the welt lateral ball region, the welt lateral ball region extending from the welt lateral metatarsal region to the welt toe region, the welt toe region extending from the welt lateral ball region to the welt medial ball region, the welt medial ball region extending from the welt toe region to the welt medial metatarsal region, the welt medial metatarsal region extending from the welt medial ball region to the welt medial midfoot region, and the welt medial midfoot region extending from the welt medial metatarsal region to the welt heel region, the welt including a welt top surface, a first plurality of welt slits extending downwardly from the welt top surface, and a second plurality of welt slits extending downwardly from the welt top surface, at least some of the welt slits of the first plurality of welt slits being in the welt medial ball region, at least some of the welt slits of the second plurality of welt slits being in the welt lateral ball region.  

McDowell discloses a welt (as seen in annotated Figure 3); the sole and the upper collectively defining a seam (as seen in annotated Figure 3), the seam having a seam lateral midfoot region (as seen in annotated Figure 3), a seam lateral metatarsal region (as seen in annotated Figure 3), a seam lateral ball region (as seen in annotated Figure 3), a seam toe region (as seen in annotated Figure 3), a seam medial ball region (as seen in annotated Figure 3), a seam medial metatarsal region (as seen in annotated Figure 3), and a seam medial midfoot region (as seen in annotated Figure 3), the seam lateral midfoot region extending from the sole heel region to the seam lateral metatarsal region (as seen in annotated Figure 3), the seam lateral metatarsal region extending from the seam midfoot region to the seam lateral ball region (as seen in annotated Figure 3), the seam lateral ball region extending from the seam lateral metatarsal region to the a seam toe region (as seen in annotated Figure 3), the seam toe region extending from the seam lateral ball region to the seam medial ball region (as seen in annotated Figure 3), the seam medial ball region extending from the seam toe region to the seam medial metatarsal region (as seen in annotated Figure 3), the seam medial metatarsal region extending from the seam medial ball region -6-U.S. Patent Appl. No. 16/819,776Response to Restriction RequirementDated February 28, 2022 Attorney Docket No: 56503-194451to the seam medial midfoot region (as seen in annotated Figure 3), and the seam medial midfoot region extending from the seam medial metatarsal region to the sole heel region (as seen in annotated Figure 3); the welt having a welt heel region (as seen in annotated Figure 3), a welt lateral midfoot region (as seen in annotated Figure 3), a welt lateral metatarsal region (as seen in annotated Figure 3), a welt lateral ball region (as seen in annotated Figure 3), a welt toe region (as seen in annotated Figure 3), a welt medial ball region (as seen in annotated Figure 3), a welt medial metatarsal region (as seen in annotated Figure 3), and a welt medial midfoot region (as seen in annotated Figure 3), the welt heel region extending from the welt medial midfoot region to the welt lateral midfoot region (as seen in annotated Figure 3), the welt lateral midfoot region extending from the welt heel region to the welt lateral metatarsal region (as seen in annotated Figure 3), the welt lateral metatarsal region extending from the welt lateral midfoot region to the welt lateral ball region (as seen in annotated Figure 3), the welt lateral ball region extending from the welt lateral metatarsal region to the welt toe region (as seen in annotated Figure 3), the welt toe region extending from the welt lateral ball region to the welt medial ball region (as seen in annotated Figure 3), the welt medial ball region extending from the welt toe region to the welt medial metatarsal region (as seen in annotated Figure 3), the welt medial metatarsal region extending from the welt medial ball region to the welt medial midfoot region (as seen in annotated Figure 3), and the welt medial midfoot region extending from the welt medial metatarsal region to the welt heel region (), the welt including a welt top surface (as seen in annotated Figure 3), a first plurality of welt slits extending downwardly from the welt top surface (as seen in annotated Figure 3), and a second plurality of welt slits extending downwardly from the welt top surface (as seen in annotated Figure 3), at least some of the welt slits of the first plurality of welt slits being in the welt medial ball region (as seen in annotated Figure 3), at least some of the welt slits of the second plurality of welt slits being in the welt lateral ball region (as seen in annotated Figure 3).  

Burke is analogous art to the claimed invention as it relates to footwear with improved flexion capabilities.  McDowell is analogous art to the claimed invention in that it provides a plurality of welt slits and flex grooves for improved flexibility of the sole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole of footwear of Burke, including a plurality of flex grooves and welt slits, as taught by McDowell in order to form a footwear sole that has increased flexibility.  The modification of sole would be a simple modification to obtain predictable results. An increased number of welt slits and flex grooves in the metatarsal ball region of the sole would provide improved flexibility of the sole, reduce injury and strain to wearers foot and provide a more comfortable shoe that adapts easier to the natural gate of the wearer.

Regarding claim 13, the modified shoe of the combined references discloses wherein the welt heel region is devoid of welt slits (as seen in annotated Figures 1 and 7 of Burke).  

Regarding claim 14, the modified shoe of the combined references discloses wherein the welt lateral midfoot region and the welt medial midfoot region are devoid of welt slits (2, as seen in annotated Figures 1 and 7 of Burke).  

Regarding claim 15, the modified shoe of the combined references discloses wherein the welt toe region is devoid of welt slits (as seen in annotated Figures 1 and 7 of Burke).  

Regarding claim 31, Burke discloses a shoe (as seen in annotated Figures 1 and 7) comprising: a sole (as seen in annotated Figures 1 and 7) comprising a sole bottom surface (as seen in annotated Figures 1 and 7), a sole lateral side surface (as seen in annotated Figures 1 and 7), a sole medial side surface (as seen in annotated Figures 1 and 7), a sole heel end surface (as seen in annotated Figures 1 and 7), and a sole toe end surface (as seen in annotated Figures 1 and 7), the sole bottom surface (as seen in annotated Figures 1 and 7) extending transversely from the sole lateral side surface to the sole medial side surface (as seen in annotated Figures 1 and 7), the sole lateral side surface (as seen in annotated Figures 1 and 7) and the sole medial side surface extending upwardly from the sole bottom surface (as seen in annotated Figures 1 and 7), the sole extending longitudinally from the sole heel end surface to the sole toe end surface (as seen in annotated Figures 1 and 7), the sole including a sole heel region (as seen in annotated Figures 1 and 7), a sole midfoot region (as seen in annotated Figures 1 and 7), a sole metatarsal region (as seen in annotated Figures 1 and 7), a sole ball region (as seen in annotated Figures 1 and 7), and a sole toe region (as seen in annotated Figures 1 and 7), the sole heel region extending longitudinally from the sole heel end surface to the sole midfoot region (as seen in annotated Figures 1 and 7), the sole midfoot region extending longitudinally from the sole heel region to the sole metatarsal region (as seen in annotated Figures 1 and 7), the sole metatarsal region extending from the sole midfoot region to the sole ball region (as seen in annotated Figures 1 and 7), the sole ball region extending longitudinally from the sole metatarsal region - 11 -U.S. Patent Appl. No. 16/819,776Dated February 28, 2022 Attorney Docket No: 56503-194451 to the sole toe region (as seen in annotated Figures 1 and 7), and the sole toe region extending longitudinally from the sole ball region to the sole toe end surface (as seen in annotated Figures 1 and 7), the sole ball region including a sole medial ball region and a sole lateral ball region (as seen in annotated Figures 1 and 7); an upper operatively secured to the sole (as seen in annotated Figures 1 and 7), the upper comprising an upper lateral midfoot region (as seen in annotated Figures 1 and 7), an upper medial midfoot region (as seen in annotated Figures 1 and 7), an upper metatarsal region (as seen in annotated Figures 1 and 7), an upper lateral ball region (as seen in annotated Figures 1 and 7), and an upper medial ball region (as seen in annotated Figures 1 and 7), the upper metatarsal region including an upper lateral metatarsal region and an upper medial metatarsal region (as seen in annotated Figures 1 and 7), the upper having an upper lateral side region and an upper medial side region (as seen in annotated Figures 1 and 7), the upper lateral side region including the upper lateral midfoot region (as seen in annotated Figures 1 and 7), the upper lateral metatarsal region and the upper lateral ball region (as seen in annotated Figures 1 and 7), the upper medial side region including the upper medial midfoot region (as seen in annotated Figures 1 and 7), the upper medial metatarsal region and the upper medial ball region (as seen in annotated Figures 1 and 7).

Burke is silent to a welt; the sole and the upper collectively defining a seam, the seam having a seam lateral midfoot region, a seam lateral metatarsal region, a seam lateral ball region, a seam medial ball region, a seam medial metatarsal region, and a seam medial midfoot region, the seam lateral midfoot region extending from the sole heel region to the seam lateral metatarsal region, the seam lateral metatarsal region extending from the seam midfoot region to the seam lateral ball region, the seam lateral ball region extending from the seam lateral metatarsal region to the sole toe region, the seam medial ball region extending from the sole toe region to the seam medial metatarsal region, the seam medial metatarsal region extending from the seam medial ball region to the seam medial midfoot region, and the seam medial midfoot region extending from the seam medial metatarsal region to the sole heel region; - 12 -U.S. Patent Appl. No. 16/819,776Attorney Docket No: 56503-194451 the welt comprising at least one piece separate from the sole and separate from the upper, the welt being secured to at least one of the sole and the upper, the welt covering at least part of the seam lateral side region and at least part of the seam medial side region; the sole including a first plurality of flex grooves in the sole bottom surface, the first plurality of flex grooves extending transversely from the sole medial side surface toward the sole lateral side surface; the welt including a first plurality of welt slits, at least some of the welt slits of the first plurality of welt slits being adjacent at least some of the flex grooves of the first plurality of flex grooves.

McDowell discloses a welt (as seen in annotated Figure 3); the sole and the upper collectively defining a seam (as seen in annotated Figure 3), the seam having a seam lateral midfoot region (as seen in annotated Figure 3), a seam lateral metatarsal region (as seen in annotated Figure 3), a seam lateral ball region (as seen in annotated Figure 3), a seam medial ball region (as seen in annotated Figure 3), a seam medial metatarsal region (as seen in annotated Figure 3), and a seam medial midfoot region (as seen in annotated Figure 3), the seam lateral midfoot region extending from the sole heel region to the seam lateral metatarsal region (as seen in annotated Figure 3), the seam lateral metatarsal region extending from the seam midfoot region to the seam lateral ball region (as seen in annotated Figure 3), the seam lateral ball region extending from the seam lateral metatarsal region to the sole toe region (as seen in annotated Figure 3), the seam medial ball region extending from the sole toe region to the seam medial metatarsal region (as seen in annotated Figure 3), the seam medial metatarsal region extending from the seam medial ball region to the seam medial midfoot region (as seen in annotated Figure 3), and the seam medial midfoot region extending from the seam medial metatarsal region to the sole heel region (as seen in annotated Figure 3); - 12 -U.S. Patent Appl. No. 16/819,776Attorney Docket No: 56503-194451 the welt comprising at least one piece separate from the sole and separate from the upper (as seen in annotated Figure 3), the welt being secured to at least one of the sole and the upper (as seen in annotated Figure 3), the welt covering at least part of the seam lateral side region and at least part of the seam medial side region (as seen in annotated Figure 3); the sole including a first plurality of flex grooves in the sole bottom surface (as seen in annotated Figure 3), the first plurality of flex grooves extending transversely from the sole medial side surface toward the sole lateral side surface (as seen in annotated Figure 3); the welt including a first plurality of welt slits (as seen in annotated Figure 3), at least some of the welt slits of the first plurality of welt slits being adjacent at least some of the flex grooves of the first plurality of flex grooves (as seen in annotated Figure 3).

Burke is analogous art to the claimed invention as it relates to footwear with improved flexion capabilities.  McDowell is analogous art to the claimed invention in that it provides a plurality of welt slits and flex grooves for improved flexibility of the sole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole of footwear of Burke, including a plurality of flex grooves and welt slits, as taught by McDowell in order to form a footwear sole that has increased flexibility.  The modification of sole would be a simple modification to obtain predictable results. An increased number of welt slits and flex grooves in the metatarsal ball region of the sole would provide improved flexibility of the sole, reduce injury and strain to wearers foot and provide a more comfortable shoe that adapts easier to the natural gate of the wearer.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732